DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 – 32, 39, 40, 45, 47 and 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2019/0200251 A1; hereinafter “Shi”).

For claim 30, Shi teaches  wherein at least part of the first path and the second path use different physical layers and/or the first path and the second path use different carriers (see paragraph 0005; the dual-connectivity technique, that is, data packets are split in the Packet Data 
For claim 31, Shi teaches wherein: the first delay comprises a transmission delay of the PDCP PDU from a point where it becomes available at a PDCP layer until it is delivered by a lower layer via the first path; and the second delay comprises a transmission delay of the PDCP PDU from a point where it becomes available at the PDCP layer until it is delivered by the lower layer via the second path (see paragraphs 0114 – 0121; an RLC layer entity at the transmitting device performs the following operation that: whenever an RLC PDU is delivered to a lower layer (for example, a media access control (MAC) layer), the RLC layer entity should indicate a situation of a currently transmitted RLC SDU (i.e. a PDCP PDU) to an upper layer (such as a PDCP layer) and the PDCP layer entity at the transmitting device performs the following operations: receiving transmission status indications of RLC layer entities of different links; recording timings of transmitting the same PDCP PDU at RLC layer entities of different links; and calculating a difference between timings of transmitting each PDCP PDU in different links).
For claim 32, Shi teaches wherein: the first path includes a first physical layer to a first eNB or gNB; and the second path includes a second physical layer to the first eNB or gNB (see paragraph 0005; the dual-connectivity technique, that is, data packets are split in the Packet Data Convergence Protocol (PDCP) layer into two radio links for transmission, and convergence and duplication detection of data are performed at a PDCP layer of a receiving 
For claim 39, Shi teaches wherein the method comprises: selecting both the first path and the second path if a difference between the first delay and the second delay is less than a predetermined time difference or a predetermined threshold; selecting one of the first path and the second path if the difference between the first delay and the second delay is greater than the predetermined time difference or the predetermined threshold (see paragraph 0098; when the ratio of the numbers of PDCP PDUs successfully transmitted between different links is greater than a threshold (a preset threshold), or the difference between the numbers of PDCP PDUs successfully transmitted between different links is greater than a threshold, the transmitting device may deem that a gain of the duplication transmission mode is relatively small at this moment, may cancel configuration of the duplication transmission mode, and transmit identical 
For claim 40, Shi teaches wherein the selecting one of the first path and the second path comprises selecting the first path if the first delay is less than the second delay, and selecting the second path if the first delay is greater than the second delay (see paragraph 0098;  when the ratio of the numbers of PDCP PDUs successfully transmitted between different links is greater than a threshold (a preset threshold), or the difference between the numbers of PDCP PDUs successfully transmitted between different links is greater than a threshold, the transmitting device may deem that a gain of the duplication transmission mode is relatively small at this moment, may cancel configuration of the duplication transmission mode, and transmit identical PDCP PDUs by using a plurality of links no longer; and identical data packets may be transmitted by using a link with a relatively good transmission rate only).
For claim 45, Shi teaches wherein the method comprises determining the first delay and the second delay based on feedback from the destination and/or one or more intermediate nodes between the wireless device and the destination (see paragraph 0019; feeding back the information on transmission statuses of radio links successfully transmitting the data packets to the transmitting device, or feeding back information on transmission rate difference between the plurality of radio links and/or information on scheduling latency difference between the plurality of radio links obtained based on the information on transmission statuses of radio links successfully transmitting the data packets).
For claim 47, Shi teaches a non-transitory computer readable recording medium storing a computer program product for controlling a wireless device for transmitting a Packet Data Convergence Protocol (PDCP) protocol data unit (PDU), the computer program product 
For claim 48, Shi teaches processing circuitry; memory containing instructions executable by the processing circuitry whereby the wireless device is operative to (see paragraphs 0212 – .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Holakouei et al. (US 2019/0098640 A1; hereinafter “Holakouei”).
For claim 41, Shi teaches all of the claimed subject matter with the exception of wherein the first delay includes an estimate of delay on the first path due to Radio Link Control (RLC) or . 

Claim Rejections - 35 USC § 103
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Shah et al .(US 2019/0357137 A1; hereinafter “Shah”).
For claim 46, Shi teaches all of the claimed subject matter with the exception of wherein the method comprises: estimating a first Signal to Noise Ratio (SNR), Signal to Interference plus Noise Ratio (SINR), and/or Block Error Rate (BLER) for the first path; estimating a second SNR, SINR, and/or BLER for the second path; if one of the first path and the second path is selected: if the first path is selected, sending the duplicate of the PDU on the second path if the . 
	
Allowable Subject Matter
Claim(s) 33 – 38 and 42 – 44 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Basu Mallick et al. (US 2016/0164793 A1), Parkvall et al. (US 2017/0331577 A1), Yilmaz et al. (US 2019/0174353 A1) and Kim et al. (US 2021/0045150 A1) are cited to show a Transmitting and Receiving a Data Unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.